DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to “A computerized apparatus having a processor”. While paragraph 0063 in the originally filed disclosure discusses certain types of processors, the description is not limited to a hardware implementation. Therefore, the claimed processor does not appear to be restricted to any type of hardware implementation, and could be broadly considered to be implemented through software components alone.   Thus, the claim is considered to be directed to a computer program, per se.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. In contrast, a claim directed to “A computerized apparatus having a microprocessor” as described in paragraph 0063 would be limited to a hardware embodiment and would be considered to be statutory. Claims 17-19 are rejected as carrying the limitations of parent claim 16 but failing to further limit the claimed apparatus to a statutory embodiment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,901,879 in view of U.S. Patent Application Publication 2019/0279084 by Darachi, Jr. (“Darachi”). 

In regard to claim 1, 10,901,879 claims the following:
1. A computer-implemented method performed by a computerized device, comprising: See 10,901,879, claim 1: “A computer-implemented method performed by a computerized device, comprising”
obtaining a first set of attribute values assigned to a first set of attributes associated with an element to be searched for in a web page; See 10,901,879, claim 1: “obtaining attribute weights associated with element attributes in a web page comprising elements, in regard of a specific element to be operated upon”
10,901,879 does not expressly claim: 
obtaining a second set of attribute values assigned to a second set of attributes associated with an existing element present in the web page; However, this is taught by Darachi. See Darachi, ¶ 0106, e.g. “The training dataset is composed of an array of “one-to-many” elements. Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Also see Figs 1-5 depicting various attributes utilized for comparison between values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elements of 10,901,879 with Darachi’s attribute sets in order to help users identify web page elements as suggested by Darachi (see ¶ 0017).
providing the first set of attribute values and the second set of attribute values to an artificial intelligence engine; See 10,901,879, claim 1: “based on the attribute weights, determining a probability.” Also see Darachi, ¶ 0068, e.g. “neural network.” 
receiving from the artificial intelligence engine an indication whether the existing element is the element to be searched for; and See 10,901,879, claim 1: “based on the first threshold, second threshold, first margin and second margin, determining whether the element having the highest probability is the specific element; and subject to the specific element being identified.”
subject to the existing element being a modification of the element to be searched for, performing an action upon the existing element. See 10,901,879, claim 1: “subject to the specific element being identified, performing a human interaction simulation upon the specific element.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0279084 by Darachi, Jr. (“Darachi”) and U.S. Patent Application Publication 20200334301 by Walters et al. (“Walters”).

In regard to claim 1, Darachi discloses:
1. A computer-implemented method performed by a computerized device, comprising: See Darachi, ¶ 0121, e.g. “the system and method of the present invention can be implemented on a processor executing stored instructions from a memory.”
obtaining a first set of attribute values assigned to a first set of attributes associated with an element to be searched for in a web page; obtaining a second set of attribute values assigned to a second set of attributes associated with an existing element present in the web page; See Darachi, ¶ 0106, e.g. “The training dataset is composed of an array of “one-to-many” elements. Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Also see Figs 1-5 depicting various attributes utilized for comparison between values.
providing the first set of attribute values and the second set of attribute values to an artificial intelligence engine; See Darachi, ¶ 0068, e.g. “In order to predict the probability of two samples to represent the same element the present invention can use a multi-layer perception neural network (MLP NN).”
receiving from the artificial intelligence engine an indication whether the existing element is the element to be searched for; and See Darachi, ¶ 0031, e.g. “The system passes the element differences to the NN, which results a prediction of the probability that the candidate element is similar to the target element.”
subject to the existing element being a modification of the element to be searched for, …. See Darachi, ¶ 0032, e.g. “The system passes the element differences to the NN, which results a prediction of the probability that the candidate element is similar to the target element.” Also see ¶ 0106, e.g. “Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Darachi teaches that a diff object can be used to indicate elements that is a “modification” (as described in ¶ 0023 of Applicant’s originally filed disclosure) Darachi does not expressly disclose performing an action upon the existing element. However, this is taught by Walters. See Walters, ¶ 0014, e.g. “For example, a particular custom test used in the past on web pages having a similar set of web elements as those present in a new web page may be used (e.g., with modifications as necessary to accommodate discrepancies between the new web page and previous pages with similar elements).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s element identification with Walters’ testing in order to test and verify a web page as suggested by Walters (see ¶ 0013).

In regard to claim 2, Darachi and Walters also teach: 
2. The computer-implemented method of claim 1, further comprising: 
receiving a web page and the first set of attribute values; identifying at least a subset of elements present on the web page; and See Darachi, ¶ 0017, e.g. “identifying web page elements.” Also see ¶ 0106, e.g. “The training dataset is composed of an array of “one-to-many” elements. Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.”
repeating said obtaining the second set, said providing the first set of attribute values and the second set of attribute values to the artificial intelligence engine, and said receiving, for at least one element of the subset of elements; and See Darachi, ¶ 0019, e.g. “return their elements with different selection attributes on each page load or each user that loads the page.” Also see ¶ 0106, e.g. “The training dataset is composed of an array of “one-to-many” elements. Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Also see Walters, ¶ 0017, e.g. “known web elements may serve as the “truths” in a process that trains a classifier. … the process from FIG. 1A may be repeated to refine and update the classifier and mappings 110.”
performing the action upon the existing element subject to identifying the existing element from the subset for which the artificial intelligence engine provided an indication that the specific element is a modification of the element to be searched for. Darachi, ¶ 0032 and Walters, ¶ 0014 as cited above. Also see Walters, ¶ 0018, e.g. “once the unknown elements are determined, an appropriate testing procedure may be identified, migrated, and/or used.”

In regard to claim 4, Darachi and Walters also teach:
4. The computer-implemented method of claim 1, wherein the artificial intelligence engine is a neural network. See Darachi, ¶ 0031, e.g. “The present invention generates a neural network (NN) that “understands” differences between two elements,” Also see Walters, ¶ 0031, e.g. “inputting the user browsing activity into a neural network.”

In regard to claim 6, Darachi and Walters also teach: 
6. The computer-implemented method of claim 4, further comprising training the neural network upon a multiplicity of input sets, each input set comprising: a first set of attribute values associated with a first element, a second set of attribute values associated with a second element, and an indication of whether the first element is the same as or a modification of the second element, or not. See Darachi, ¶ 0070, e.g. “The model is trained with both data generated by real-users as well as data generated by automation scripts.” Also see Darachi, ¶ 0031, e.g. “The system passes the element differences to the NN, which results a prediction of the probability that the candidate element is similar to the target element.” Also see previous citations provided above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darachi.

In regard to claim 10, Darachi discloses:
10. A computer-implemented method performed by a computerized device, comprising:  See Darachi, ¶ 0121, e.g. “the system and method of the present invention can be implemented on a processor executing stored instructions from a memory.”
obtaining a training set comprising a multiplicity of input sets, each input set comprising: See Darachi, ¶ 0035, e.g. “An end-user receives a codeline, and retrieves the rule engine and all the files along with the machine learning trained result set and weighted nodes from the trained set.”
a first training set of attribute values associated with a first training element, a second training set of attribute values associated with a second training element, and See Darachi, ¶ 0039, e.g. “The system gathers attributes regarding the state of the browser such as: [0040] 1.Current resolution (Viewport dimensions). [0041] 2.Attributes about the visual appearance of the element.” Also see the list of attributes in ¶ 0045.
an indication of whether the second training element is a modification of the first training element; See Darachi, ¶ 0070, e.g. “The model is trained with both data generated by real-users as well as data generated by automation scripts.” Also see ¶ 0106, e.g. “Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Darachi teaches that a diff object can be used to indicate elements that is a “modification” (as described in ¶ 0023 of Applicant’s originally filed disclosure).
selecting a training set of attributes, such that in each input set the first training set and the second training set comprise values for at least one attribute from the training set of attributes; See ¶ 0104, e.g. “The system then iterates on all the candidate elements, and for each candidate element it normalizes the difference between the current iteration element attributes and the original target element's attributes (that were taken through the editor) to values that it can pass to the machine learning algorithm or NN.” Also see ¶ 0106, e.g. “Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.” Thus, the element attributes are selected and compared to provide the diff object during training.
providing to an artificial intelligence training system at least a part of the training set, in which each input set comprises values associated with the training set of attributes from the first training set of attribute values, and values associated with the training set of attributes from the second training set of attribute values; and See ¶ 0106, e.g. “Each element is compared to multiple elements creating a “diff” object teaching the NN if the given diff was generated from the same element or not.”
activating the artificial intelligence training system upon the at least part of the training set, to obtain an artificial intelligence engine, See Darachi, ¶ 0070, e.g. “The model is trained with both data generated by real-users as well as data generated by automation scripts.”
the artificial intelligence engine adapted to: 
receive a first runtime set of attribute values associated with a first runtime element, and a second runtime set of attribute values assigned to a second set of attributes associated with a second runtime element; and output an indication of whether the second runtime element is a modification of the first runtime element. See Darachi, ¶ 0032, e.g. “The system passes the element differences to the NN, which results a prediction of the probability that the candidate element is similar to the target element.”

In regard to claim 11, Darachi discloses:
11. The computer-implemented method of claim 10, wherein the artificial intelligence engine is a neural network. See Darachi, ¶ 0031, e.g. “The present invention generates a neural network (NN) that “understands” differences between two elements.”

In regard to claim 16, Darachi discloses:
16. A computerized apparatus having a processor, the processor being adapted to perform the steps of: See Darachi, ¶ 0121, e.g. “It is clear that the system and method of the present invention can be implemented on a processor executing stored instructions from a memory.”
All further limitations of claim 16 have been addressed in the above rejection of claim 10.

In regard to claim 17, parent claim 16 is addressed above. All further limitations have been addressed in the above rejection of claim 11.

In regard to claim 20, Darachi discloses:
20. A computer program product comprising a non-transitory computer readable medium retaining program instructions, which instructions when read by a processor, cause the processor to perform: See Darachi, ¶ 0121, e.g. “the system and method of the present invention can be implemented on a processor executing stored instructions from a memory.”
All further limitations of claim 20 have been addressed in the above rejection of claim 10

Claim(s) 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Darachi and Walters as applied above, and further in view of U.S. Patent Application Publication 2018/0113928 by Oberhofer et al. (“Oberhofer”).

In regard to claim 3, Darachi and Walters do not expressly teach the claimed limitations. However, Oberhofer teaches:
3. The computer-implemented method of claim 2, wherein subject to not identifying the specific element from the subset for which the artificial intelligence engine provided an indication that the specific element is a modification of the element to be searched for: prompting a user to identify the element modified from the element to be searched for; receiving an indication from the user to the element modified from the element to be searched for from the user; and performing the action upon the element modified from the element to be searched for. See Oberhofer, ¶ 0037, e.g. “A possible match pair refers to a pair of records that may match each other and may need to be further processed. The further processing may for example comprise prompting a user to provide user inputs (e.g., based on a clerical review or user review) and upon receiving user inputs, applying the user inputs to the possible match pair of records to decide whether the possible match pair is a match pair or a non-match pair.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s element identification with Oberhofer’s user identification in order to provide user assistance in the event of indeterminate processing as essentially suggested by Oberhofer (see ¶ 0037).

In regard to claim 7, Darachi also discloses:
7. The computer-implemented method of claim 6, wherein the indication is positive if a probability that the first element is the same as the second element exceeds a first threshold, and … See Darachi, ¶ 0011, e.g. “If the probability exceeds a predetermined threshold, a match can be declared.” Darachi does not expressly disclose negative if the probability is below a second threshold, the second threshold being lower than the first threshold. However, this is taught by Oberhofer. See Oberhofer, ¶ 0037, e.g. “If the matching score is less than the lower threshold this indicates a non-match.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s matching indication with Oberhofer’s lower threshold in order to provide an indication of similarity as essentially suggested by Oberhofer (see ¶ 0037).

In regard to claim 8, Darachi also discloses:
8. The computer-implemented method of claim 7, wherein the probability is obtained by an element matching system. See Darachi, ¶ 0031, e.g. “The system passes the element differences to the NN, which results a prediction of the probability that the candidate element is similar to the target element.”

In regard to claim 9, Darachi and Walters do not expressly teach the claimed limitations. However, Oberhofer teaches:
9. The computer-implemented method of claim 7, wherein subject to the probability that the first element is the same as the second element being below the first threshold, and above the second threshold, a user is asked whether the first element is the same as the second element. See Oberhofer, ¶ 0037, e.g. “The further processing may for example comprise prompting a user to provide user inputs (e.g., based on a clerical review or user review) and upon receiving user inputs, applying the user inputs to the possible match pair of records to decide whether the possible match pair is a match pair or a non-match pair. For example, two classification thresholds may be defined, a lower and upper threshold. If the matching score is between the lower and the upper thresholds this indicates a possible match.” Darachi’s matching with Oberhofer’s upper and lower thresholds in order to provide a verified indication of similarity as essentially suggested by Oberhofer (see ¶ 0037).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Darachi and Walters as applied above, and further in view of U.S. Patent Application Publication 2019/0286539 by Gerossie, Jr. et al. (“Gerossie”).

In regard to claim 5, Darachi and Walters do not expressly disclose the claimed limitations. However, Gerossie teaches:
5. The computer-implemented method of claim 4, wherein the neural network applies weights to differences between values from the first set of attribute values and values of corresponding attributes from the second set of attribute values. See Gerossie, ¶ 0028, e.g. “a score may be computed based on the differences between the performance information for the various entities for the different metrics where the various differences are weighted differently to reflect the relative importance or relevance between the metrics in determining whether two entities are the same entity or are different entities.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s element attributes and neural network with Gerossie’s difference weighting in order to utilize a relative importance in determination of similarity as suggested by Gerossie.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Darachi as applied above, and further in view of Gerossie.

In regard to claim 12, Darachi does not expressly disclose:
12. The computer-implemented method of claim 11, wherein training the neural network comprises applying weights to differences between values from the first training set of attribute values and values of corresponding attributes from the second training set of attribute values. However, this is taught by Gerossie. See Gerossie, ¶ 0028, e.g. “a score may be computed based on the differences between the performance information for the various entities for the different metrics where the various differences are weighted differently to reflect the relative importance or relevance between the metrics in determining whether two entities are the same entity or are different entities.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s element attributes and neural network with Gerossie’s difference weighting in order to utilize a relative importance in determination of similarity as suggested by Gerossie.

In regard to claim 18, parent claim 17 is addressed above. All further limitations have been addressed in the above rejection of claim 12.

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darachi as applied above, and further in view of Oberhofer.

In regard to claim 13, Darachi discloses:
13. The computer-implemented method of claim 10, wherein the indication is positive if a probability that the first training element is a modification of the second element exceeds a first threshold, and … See Darachi, ¶ 0011, e.g. “If the probability exceeds a predetermined threshold, a match can be declared.”
Darachi does not expressly disclose negative if the probability is below a second threshold, the second threshold being lower than the first threshold. However, this is taught by Oberhofer. See Oberhofer, ¶ 0037, e.g. “If the matching score is less than the lower threshold this indicates a non-match.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Darachi’s matching indication with Oberhofer’s lower threshold in order to provide an indication of similarity as essentially suggested by Oberhofer (see ¶ 0037).

In regard to claim 14, parent claim 13 is addressed above. All further limitations have been addressed in the above rejection of claim 8. 

In regard to claim 15, Darachi does not expressly disclose the claimed limitations. However, Oberhofer teaches:
15. The computer-implemented method of claim 13 wherein subject to the probability that the first training element is the same as the second element being between the first threshold and the second threshold, a user is prompted to indicate whether the first training element is the same as the second element. See Oberhofer, ¶ 0037, e.g. “The further processing may for example comprise prompting a user to provide user inputs (e.g., based on a clerical review or user review) and upon receiving user inputs, applying the user inputs to the possible match pair of records to decide whether the possible match pair is a match pair or a non-match pair. For example, two classification thresholds may be defined, a lower and upper threshold. If the matching score is between the lower and the upper thresholds this indicates a possible match.” Darachi’s matching with Oberhofer’s upper and lower thresholds in order to provide a verified indication of similarity as essentially suggested by Oberhofer (see ¶ 0037).

In regard to claim 19, parent claim 16 is addressed above. All further limitations have been addressed in the above rejection of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2021/0390011 by Cser et al. teaches evaluation of web element attributes to identify similarities. See ¶ 0055, e.g. “evaluates a web application UI and identifies the elements present on one or more web pages. In some embodiments, the technology identifies one or more attributes of elements present on a web page.” Also ¶ 0061, e.g. “In some embodiments, the technology comprises use of computer vision to identify changes in the attributes of one or more elements of a web application UI from one version to another version.” Also see ¶ 0094, e.g. “the graphical model difference model comprises entries that identify elements having some attributes that have changed from the first graphical model and the second graphical model and having some attributes that have not changed from the first graphical model and the second graphical model.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/            Primary Examiner, Art Unit 2121